—In a matrimonial action in which the parties were divorced by judgment dated November 10, 1987, the defendant former husband appeals from an order of the Supreme Court, Queens County (Flug, J.), dated January 20, 1998, which denied his motion to vacate a prior order of the same court, dated December 23, 1998, granting the motion of the plaintiff former wife for a transfer to her of his interest in the former marital residence, upon his default in responding to the motion.
Ordered that the order is affirmed, with costs.
On his motion to vacate his default, the defendant was required to demonstrate a reasonable excuse for his default and a meritorious defense to the underlying motion (see, Roussodimou v Zafiriadis, 238 AD2d 568; Fennell v Mason, 204 AD2d 599). The Supreme Court properly denied the motion, as the defendant’s affidavit of merit, which contained only conclusory assertions, was insufficient to establish a meritorious defense to the underlying motion (see, Peterson v Scandurra Trucking Co., 226 AD2d 691; Lener v Club Med, 168 AD2d 433; Starr Block Co. v Tedesco, 146 AD2d 692). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.